DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-13 are pending in the application, claims 9 and 13 are withdrawn from consideration.  Claims 14-17 have been cancelled.
Amendments to the claim 1, filed on 15 November 2021, have been entered in the above-identified application.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 15 November 2021, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jayson L. Hongsermeier on 29 November 2021.
The application has been amended as follows: 
Please replace claim 1 in its entirety as re-written below.

1. (Currently amended) A conductive anti-static endless drive belt comprising: 
a first surface provided as a drive surface having a plurality of tooth formations therein with a land portion formed between each adjacent pair of the plurality of tooth formations, wherein the drive surface is provided by a facing fabric having electrically conductive properties, and wherein the facing fabric has an interior surface opposite the drive surface; 
a second surface provided opposite the drive surface, the second surface being provided by a polymeric body that conforms to and is mated with the interior surface of the fabric layer; 
at least one tensile reinforcement member at least partially encased in the polymeric body and extending along a lengthwise direction of the belt along the interior surface of the fabric layer at each land portion throughout a loop formed by the belt; and 
a conductive strand partially encased in the polymeric body and extending with the at least one tensile reinforcement member along the lengthwise direction, the conductive strand extending along the interior surface of the facing fabric, and in direct contact therewith, at each land portion.


Election/Restrictions
Claims 1-8 and 10-12 are allowable.  Claims 9 and 13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions spices A1, A2, B1, and B2, as set forth in the Office action mailed on 27 September 2021, is hereby withdrawn and claims 9 and 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
With Regards to the references of record relied upon in the 35 U.S.C. §103 rejections in the Office Action mailed 1 November 2021.
With regards to the closest prior art of record Gewald (US 2010/0197435 A1):  The indicated prior art, while providing for --a conductive anti-static endless drive belt--; does not provide any disclosure or teachings for a person to have made --a conductive strand partially encased in the polymeric body and extending with the at least one tensile reinforcement member along the lengthwise direction, the conductive strand extending along the interior surface of the facing fabric, and in direct contact therewith, at each land portion--.  (In the instant case, the allowable subject matter pertains to "the conductive strand extending along the interior surface of the facing fabric, and in direct contact therewith, at each land portion".)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Gewald with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Gewald in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781